Defendant is eligible to be resentenced under the 2009 Drug Law Reform Act (L 2009, ch 56), even though he was released on parole from custody on his drug conviction, but reincarcerated for a parole violation (see People v Paulin, 17 NY3d 238 [2011]). Moreover, this appeal was not rendered moot by the *510fact that defendant was again paroled during its pendency (see People v Santiago, 17 NY3d 246 [2011]). We therefore remand this matter to Supreme Court for further consideration of the underlying motion. Concur — Tom, J.P., Friedman, Acosta, Renwick and DeGrasse, JJ.